DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2011 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 4/2/2021.  Claims 1 and 9 are currently amended.  Claims 2, 7 and 15 are cancelled.  Claims 1, 3-6, 8-14 and 16-22 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 9 have been considered but are moot because the arguments apply to the Hirose and Kogetsu references cited in the previous Office action.  However, upon further search, a new reference is discovered that renders the respective claims obvious.  In particular, independent claims 1 and 9 were amended to further limit the respectively claimed method to include: wherein the deposition gas comprises one of silane, disilance, trisilane, and silane fluoride.  However, use of a deposition gas (e.g., silane) to form a silicon layer was well-known in the art before the effective filing date of the claimed invention.  Kindly refer to the rejections below for details.
Claim Rejections - 35 USC § 103

Claims 1, 3, 9-11 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirose (JP 2007-317419 A; Foreign copy and Machine translation on record) in view of Kogetsu (US 2006/0134518 A1 – see IDS) and Qu (US 2012/0094192 A1).
	Regarding Claims 1 and 3, Hirose discloses a manufacturing method of a negative electrode for a lithium-ion secondary battery [par. 0038], the method comprising the steps of:
forming an active material by a chemical vapor deposition method using a deposition gas containing silicon, wherein a plurality of times of momentary introduction of an oxidizing gas (oxygen) and the deposition gas containing silicon are performed during the step of forming the active material [pars. 0037-38,0044-45,0051,0064-72,0092] {That is, Hirose teaches that the active material layer 21b is formed by CVD method and is formed by alternately laminating a first layer having zero oxygen and a second layer having an oxygen content between 10-90 atomic %, the first layer and second layer laminated in the order of the first layer and the second layer form the current collector 21a side by changing the oxygen content in a stepwise manner between the first and the second layers [pars. 0051,0072].  In particular, Hirose teaches that the active material layer is oxidized during film formation… by an oxygen-containing component present in the atmosphere when forming the active material layer so that characteristics can be further improved. Paragraph [0092] further supports this teaching that “the oxygen concentration in the atmosphere may be changed” to form the second layer having a higher oxygen content as opposed to forming the first layer and then oxidizing to form the second layer.  Thus, it is clear that, not only does Hirose anticipates the claimed invention, Hirose prefers that the oxygen be introduce during film formation so that the oxygen content between the first and the second layer changes continuously, as opposed to abruptly, in order to improve diffusibility of lithium ions and reduce resistance of the electrode [pars. 0037,0072,0092]}, wherein the active material comprises a silicon layer and a silicon oxide layer.
Hirose fails to disclose: (1) wherein a thickness of the silicon oxide layer is larger than or equal to 2 nm and smaller than or equal to 10 nm; and (2) wherein the deposition gas comprises one of silane, disilane, trisilane and silane fluoride.
Pertaining (1) above, Hirose discloses performing the film formation intermittently until the thickness of the active material layer reaches a predetermined film thickness of about 5 to 6 μm, where the film can be formed at a deposition rate of 0.5 nm/s until a predetermined thickness is obtained [pars. 0033,0066,0108-109].  In regards to the individual layer thickness, Kogetsu, from the same field of endeavor, discloses a negative electrode comprising an active material including a first layer of silicon (i.e., for SiOx when x=0) and a second layer of silicon oxide (SiOy) alternatingly staked to form an overall thickness of 0.5 μm to 30 μm, each of the first and second layers having a thickness in the range of 5 nm to 1 μm [Kogetsu – pars. 0019-23; Fig. 1].  Kogetsu further teaches that when the thickness of the silicon oxide layer is less than 5 nm, the production of the silicon oxide layers becomes difficult and productivity may be reduced, and if the thickness is greater than 1 μm, the capacity and the electron conductivity might be low [Kogetsu – par. 0057].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Kogetsu to have modified the active material of Hirose, wherein a thickness of the silicon oxide layer is from 5 nm to 1 μm, which may be further optimized to provide meet the claimed range of larger than or equal to 2 nm and smaller than or equal to 10 nm, without undue experimentation and with a reasonable expectation of success, in order to manage the productivity of the active material layers and to provide optimum capacity and electron conductivity [Kogetsu – par. 0057; MPEP 2144.05(I)(II)].
(2) above, Hirose teaches that, while a vacuum deposition method has been described to form the negative electrode active material layer, any method capable of forming a negative electrode active material layer on a current collector surface is acceptable including sputtering, a vapor phase method such as a chemical vapor deposition method, etc., or a combination of such methods [par. 0051].  In this regard, Qu, from the same field of endeavor, discloses a manufacturing method of a negative electrode for a lithium-ion secondary battery comprising a negative electrode active material layer in the form of an array of nanowires having a core-shell structure, the method comprising deposition of silicon metal on a current collector to form core nanowires followed by deposition of silicon oxide on the nanowires to form a shell, wherein the deposition of silicon metal and silicon oxide can be performed using various techniques including sputtering, chemical vapor deposition, plasma-enhanced chemical vapor deposition, etc., or a combination thereof [Qu – pars. 0008-9,0037,0065; Figs. 1].  By example, Qu further discloses that silane may be used as a deposition gas by way of plasma-enhanced chemical vapor deposition [Qu – par. 0087].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Qu to have further modified the manufacturing method of Hiroso, wherein the deposition gas comprises silane as a well-known deposition gas in the art for forming silicon or silicon oxide layers by way of chemical vapor deposition to manufacture a negative electrode for a lithium ion battery with a reasonable expectation of success [Qu – pars. 0008-9,0037,0065,0087; Fig. 1].
	Regarding Claims 9-10, Hirose teaches a manufacturing method of a negative electrode for a lithium-ion secondary battery [par. 0038], the method comprising the steps of: 
	forming a current collector [par. 0044-45,0064,0076], 
	forming a silicon layer by using a deposition gas containing silicon in order to be in contact with the current collector [pars. 0064-72], and 
	forming a silicon oxide layer by momentarily and simultaneously introducing a deposition gas containing silicon and an oxidizing gas [pars. 0037-38,0064-72,0092],

{That is, Hirose teaches that the active material layer 21b is formed by CVD method and is formed by alternately laminating a first layer having zero oxygen and a second layer having an oxygen content between 10-90 atomic %, the first layer and second layer laminated in the order of the first layer and the second layer form the current collector 21a side by changing the oxygen content in a stepwise manner between the first and the second layers [pars. 0051,0072].  In particular, Hirose teaches that the active material layer is oxidized during film formation… by an oxygen-containing component present in the atmosphere when forming the active material layer so that characteristics can be further improved. Paragraph [0092] further supports this teaching that “the oxygen concentration in the atmosphere may be changed” to form the second layer having a higher oxygen content as opposed to forming the first layer and then oxidizing to form the second layer.  Thus, it is clear that, not only does Hirose anticipates the claimed invention, Hirose prefers that the oxygen be introduce during film formation so that the oxygen content between the first and the second layer changes continuously, as opposed to abruptly, in order to improve diffusibility of lithium ions and reduce resistance of the electrode [pars. 0037,0072,0092]}.
Hirose fails to disclose: (1) wherein a thickness of the silicon oxide layer is larger than or equal to 2 nm and smaller than or equal to 10 nm; and (2) wherein the deposition gas comprises one of silane, disilane, trisilane and silane fluoride.
Pertaining (1) above, Hirose discloses performing the film formation intermittently until the thickness of the active material layer reaches a predetermined film thickness of about 5 to 6 μm, where the film can be formed at a deposition rate of 0.5 nm/s until a predetermined thickness is obtained [pars. 0033,0066,0108-109].  In regards to the individual layer thickness, Kogetsu, from the same field of endeavor, discloses a negative electrode comprising an active material including a first layer of silicon (i.e., for SiOx when x=0) and a second layer of silicon oxide (SiOy) alternatingly staked to form an overall thickness of 0.5 μm to 30 μm, each of the first and second layers having a thickness in the range of 5 nm to 1 μm [Kogetsu – pars. 0019-23; Fig. 1].  Kogetsu further teaches that when the thickness of the silicon oxide layer is less than 5 nm, the production of the silicon oxide layers becomes difficult and productivity may be reduced, and if the thickness is greater than 1 μm, the capacity and the electron conductivity might be low [Kogetsu – par. 0057].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Kogetsu to have modified the active material of Hirose, wherein a thickness of the silicon oxide layer is from 5 nm to 1 μm, which may be further optimized to provide meet the claimed range of larger than or equal to 2 nm and smaller than or equal to 10 nm, without undue experimentation and with a reasonable expectation of success, in order to manage the productivity of the active material layers and to provide optimum capacity and electron conductivity [Kogetsu – par. 0057; MPEP 2144.05(I)(II)].
Pertaining (2) above, Hirose teaches that, while a vacuum deposition method has been described to form the negative electrode active material layer, any method capable of forming a negative electrode active material layer on a current collector surface is acceptable including sputtering, a vapor phase method such as a chemical vapor deposition method, etc., or a combination of such methods [par. 0051].  In this regard, Qu, from the same field of endeavor, discloses a manufacturing method of a negative electrode for a lithium-ion secondary battery comprising a negative electrode active material layer in the form of an array of nanowires having a core-shell structure, the method comprising deposition of silicon metal on a current collector to form core nanowires followed by deposition of silicon oxide on the nanowires to form a shell, wherein the deposition of silicon metal and silicon oxide can be performed using various techniques including sputtering, chemical vapor deposition, plasma-enhanced chemical vapor deposition, etc., or a combination thereof [Qu – pars. 0008-9,0037,0065; Figs. 1].  By example, Qu further discloses that silane may be used as a deposition gas by way of plasma-enhanced chemical vapor deposition [Qu – par. 0087].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Qu to have further modified the manufacturing method of Hiroso, wherein the deposition gas comprises silane as a well-known deposition gas in the art for forming silicon or silicon oxide layers by way of chemical vapor deposition to manufacture a negative electrode for a lithium ion battery with a reasonable expectation of success [Qu – pars. 0008-9,0037,0065,0087; Fig. 1].
	Regarding Claim 11, Hirose teaches wherein the oxidizing gas comprises oxygen [par. 0012].
	Regarding Claims 19-20, modified Hirose renders obvious that both of the silicon layer and the silicon oxide layers may be as small as 5 nm in thickness [Id.].  Thus, in order to obtain an overall thickness of the active material layer to be in disclosed range of 5 to 6 μm, the momentary introduction of the oxidizing gas and the deposition gas would necessarily be greater than 100 times.
	Regarding Claim 21-22, Hirose discloses wherein the silicon layer is in direction contact with the silicon oxide layer (i.e., alternatingly laminated) [par. 0072].
Claims 4-6 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirose, Kogetsu and Qu, as applied to claims 1 and 9, respectively, and further in view of Yamazaki (US 2010/0209784 A1 – see IDS).
Regarding Claim 4, modified fails to teach the steps of:  (a) forming a photoresist pattern over a current collector material, and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions.  However, Yamazaki, from the same field of (a) forming a photoresist pattern over a current collector material (i.e., a plurality of insulators 113 on a plate-like negative electrode material 105 which is a material of a negative-electrode current collector 121), and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions (projections 125) and a base portion connected to the plurality of protrusion portions [Yamazaki – pars. 0021-0035; Figs. 3A-3C].  Yamazaki teaches that forming the current collector to include a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions increases surface area of the negative electrode, and that when the plurality of protrusion portions include an insulator including the photoresist pattern as a mask, it allows relief of pressure applied to a separator to prevent it from breaking and causing a short [Yamakazi – pars. 0005,0009,0015].  Yamazaki further teaches that because the protrusion portions are formed by etching, a thin, small-sized power storage device can be obtained [Yamazaki – par. 0014].  Therefore, at the time of the invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Yamazaki to have further modified the method of Hirose to have included the steps of (a) forming a photoresist pattern over a current collector material, and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions in order to increases surface area of the negative electrode, allow relief of pressure applied to a separator to prevent it from breaking and causing a short, and to further allow production of a thin, small-sized power storage device can be obtained [Yamazaki – pars. 0005,0009,0014-15].
Regarding Claim 5, modified Hirose discloses wherein the step of forming the active material is performed so that the active material covers top surfaces and side surfaces of the protrusion portions and the top surface of the base portion [Yamazaki – par. 0034; Fig. 3D].
Claim 6, modified Hirose teaches further the step of partly removing the active material by anisotropic etching [Yamazaki – par. 0032], but fails to teach wherein at least one of the base portion and top surfaces of the protrusions is exposed.  However, Endo teaches that when the protrusions are covered with an active material, leaving the base portions exposed allows stress acting on the current collector by expansion of the active material to be reduced, thus, suppressing the occurrence of deformation and wrinkles in the electrode body [Endo – pars. 0039-41; Fig. 2(c)].  Therefore, at the time of the invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Endo to have further modified the method of Hirose to have removed the active material so that the base portion is exposed to allow stress acting on the current collector by expansion of the active material to be reduced, thus, suppressing the occurrence of deformation and wrinkles in the electrode body [Endo – pars. 0039-41; Fig. 2(c)].
Regarding Claim 12, modified Hirose fails to teach the steps of:  (a) forming a photoresist pattern over a current collector material, and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions.  However, Yamazaki, from the same field of endeavor, discloses a method of making a negative electrode comprising the steps of:  (a) forming a photoresist pattern over a current collector material (i.e., a plurality of insulators 113 on a plate-like negative electrode material 105 which is a material of a negative-electrode current collector 121), and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions (projections 125) and a base portion connected to the plurality of protrusion portions [Yamazaki – pars. 0021-0035; Figs. 3A-3C].  Yamazaki teaches that forming the current collector to include a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions increases surface area of the negative electrode, and that when the plurality of protrusion portions include an insulator including the (a) forming a photoresist pattern over a current collector material, and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions in order to increases surface area of the negative electrode, allow relief of pressure applied to a separator to prevent it from breaking and causing a short, and to further allow production of a thin, small-sized power storage device can be obtained [Yamazaki – pars. 0005,0009,0014-15].
Regarding Claim 13, modified Hirose discloses wherein the step of forming the active material is performed so that the active material covers top surfaces and side surfaces of the protrusion portions and the top surface of the base portion [Yamazaki – par. 0034; Fig. 3D].
Regarding Claim 14, modified Hirose teaches further the step of partly removing the active material by anisotropic etching [Yamazaki – par. 0032], but fails to teach wherein at least one of the base portion and top surfaces of the protrusions is exposed.  However, Endo teaches that when the protrusions are covered with an active material, leaving the base portions exposed allows stress acting on the current collector by expansion of the active material to be reduced, thus, suppressing the occurrence of deformation and wrinkles in the electrode body [Endo – pars. 0039-41; Fig. 2(c)].  Therefore, at the time of the invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Endo to have further modified the method of Hirose to have removed the active material so that the base portion is exposed to allow stress acting on the current .
Claims 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirose, Kogetsu and Qu, as applied to claim 9 above, and further in view of Bessho (US 2011/0111277 A1).
Regarding Claim 16, Hirose teaches wherein the current collector is roughened to improve adhesion between the active material and the current collector, the current collector comprising titanium [pars. 0060-61], but fails to teach the current collector is formed by dry etching.  However, Bessho teaches form dry etching the top faces of protrusions formed on the current collector in order to improve adhesion between the active material and the current collector [Bessho – par. 0223].  Therefore, at the time of the invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Bessho to have modified the method of Hirose to form the current collector by dry etching as a well-known method for roughening the surface of the current collector in order to improve adhesion between active material and the current collector [Bessho – par. 0223].
Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirose, Kogetsu and Qu, as applied to claims 1 and 9, respectively, and further in view of Biswal (US 2012/0231326 A1).
Regarding Claims 17-18, Hirose fails to teach forming graphene over the active material.  However, Hirose teaches that the active material layer may be formed as having a columnar pillars regularly arranged with gaps therebetween which improves the electrode capacity retention rate [par. 0123; Figs. 7(a)(b)].  Biswal, from the same filed of endeavor, discloses a method of making a negative electrode comprising forming an active material layer of pillared silicon structures, and thereafter forming a graphene over the active material layer (i.e., coating with a passivating agent including graphene sheets or platelets) to form a coated silicon, wherein the coated silicon is capable of alloying 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724